Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in the IDS dated on 3/7/22. The prior art provided by the applicant, specifically US2005/0099254 discloses a robotic actuator featuring a plurality of actuation platforms interleaves with a plurality of mounting platforms to form a plurality of actuation cavities therebetween, each platform pair of the plurality of platform pairs comprising a mounting platform and an actuation platform of the plurality of actuation platforms. US2005/0099254 fails to disclose the novelty of the invention which is “wherein each platform pair of the plurality of platform pairs is spaced from an adjacent platform pair of the plurality of platform pairs by a cavity displacement distance as recited in claim 1 and reiterated in a method form in claim 13 and 14. Examiner notes the prior art does not have any cavity displacement distance between adjacent platform pairs as they are connected to each other. The other IDS reference provided by applicant, WO2018/175741 discloses a dielectric fluid actuators meeting the claim language found in claim 1 and the method in claim 13, and 14 for activation of said actuators. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745 

/THOMAS E LAZO/Primary Examiner, Art Unit 3745